Order entered January 14, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-01067-CV

              IN RE ARTHUR L. ROBERTSON-EL, Relator

        Original Proceeding from the Criminal District Court No. 3
                          Dallas County, Texas
                   Trial Court Cause No. F97-03335-K

                                   ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   CORY L. CARLYLE
                                                JUSTICE